RowELL, c. J.
The plea in abatement, which is demurred to, does not challenge the sufficiency of the service of the writ on the defendant as shown by the officer’s return,, but only denies the truth of the return, and alleges’ that no such service was made as is thereby shown, and that no* other service was made on the defendant by that officer nor any other.
The officer’s return cannot be falsified by a plea in abatement. Columbian Granite Co. v. Townsend, 74 Vt. 183, 52 Atl. 432.

Affirmed and remanded.